Citation Nr: 1530299	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  08-07 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 2, 1991; in excess of 50 percent for the period from August 2, 1991, to January 25, 2000, and in excess of 70 percent from January 26, 2000.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), for the period prior to April 12, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from November 1968 to November 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a lengthy and complex procedural history.  

In an April 1991 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, service connection for PTSD was granted and an initial 30 percent disability rating was assigned effective March 8, 1990.  In an August 1991 rating decision, the RO continued and confirmed the initial 30 percent disability rating assigned for PTSD.  In November 1991, the Veteran submitted his notice of disagreement, a statement of the case was issued to the Veteran in December 1991, and the Veteran perfected his appeal (via a VA form 9) in January 1992.  

In August 1992, the Board remanded the issue of entitlement to an initial rating in excess of 30 percent for PTSD for additional development, to include the issue of entitlement to a TDIU.  If the Veteran's claim could not be granted, he was to be provided with a supplemental statement of the case and then the case should have been returned to the Board for further appellate consideration.  

In a February 1994 rating decision, a higher 50 percent rating for PTSD was granted, effective August 2, 1991, and entitlement to a TDIU was denied.  An August 1996 rating decision continued the 50 percent disability rating for PTSD.  

In an August 2000 rating decision, a higher 70 percent rating for PTSD was granted, effective January 26, 2000, and entitlement to a TDIU was denied.  August 2003, August 2004 and December 2005 rating decisions continued the 70 percent disability rating for PTSD.  

In April 2007, the Veteran submitted a formal claim for a TDIU, which the RO treated as a request to reopen.  In a September 2007 rating decision, entitlement to a TDIU was granted, effective April 12, 2007, and the 70 percent rating for PTSD was continued.  The Veteran submitted a September 2007 notice of disagreement with the effective date assigned for a TDIU and perfected an appeal of this issue in a March 2008 VA form 9.  

In a July 2011 remand, the Board characterized the issue on appeal as entitlement to an effective date earlier than April 12, 2007, for the grant of a TDIU.  

In a July 2014 remand, the Board found that the issues of higher initial ratings for PTSD remained on appeal (as the issues were never returned to the Board for a final decision after the Board's August 1992 remand) and that the TDIU claim required recharacterization.  In this regard, the Board discussed the procedural history above, and, essentially determined, that the claim for entitlement to a TDIU was part and parcel of the original disagreement with the initial ratings assigned for PTSD, noting the Veteran's continued contentions that a higher rating for his PTSD was warranted as he was unable to maintain substantially gainful employment.  In this regard, as a TDIU is an aspect of a claim for a higher rating, a claim for a TDIU had been pending since the Veteran appealed the initial ratings assigned for his service-connected PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran has asserted that his PTSD symptoms are more severe than reflected in the current disability ratings assigned.  The Veteran last underwent a VA examination to evaluate his service-connected PTSD more than 8 years ago, in July 2007.  Therefore, to ensure that the record indicates the current severity of the Veteran's service-connected PTSD, a more contemporaneous examination is warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).  


The United States Court of Appeals for Veterans Claims (Court) has held that VA has an obligation to obtain retrospective medical opinions in instances where there is competent evidence suggesting that a higher rating may be appropriate during a relevant period but insufficient clinical evidence to determine whether such an increase is, in fact, warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  In this case, the Board finds that a retrospective medical opinion addressing the effects of the Veteran's service-connected PTSD (and bilateral hearing loss, which was service-connected in April 1997) on the Veteran's ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience for the time period prior to April 12, 2007, is necessary to effectively adjudicate the TDIU claim on appeal.

The Board notes that in November 1996, the rating criteria used to evaluate PTSD were revised.  Therefore, both versions are applicable to the Veteran's claim and must be considered by the RO in evaluating the Veteran's claim.

Prior to scheduling the above examination, all outstanding VA medical records dated from September 2014 to the present should be obtained and associated with the claims file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records dated from September 2014 to the present.

2.  After completing the above, schedule the Veteran for a VA examination, by a psychologist or psychiatrist.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies, to include any appropriate psychological testing, should be accomplished and all clinical findings reported in detail.

(a) The examiner is being asked to provide a retrospective medical opinion and a current assessment as to the nature and severity of the Veteran's service-connected PTSD since the March 8, 1990, effective date of the grant of service connection.  The examiner must be provided the rating criteria for the period prior to November 1996 and the criteria since that time for evaluating PTSD.  The examiner is cautioned that the symptoms listed under each percentage evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to each evaluation.  The overall disability level of the PTSD should be assessed, with reference to any predominant symptoms, including, if applicable, psychotic symptoms.  

(b)  In providing the above, the examiner is requested to describe any increases in severity of the Veteran's service-connected PTSD since the March 8, 1990 effective date of the grant of service connection and state the approximate date of the onset of that increase.

(c) The examiner must compile a full work and educational history.  Following a thorough review of all pertinent medical records and the lay statements of record, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected PTSD (and his bilateral hearing loss which was service-connected in April 1997) precluded him from securing and following substantially gainful employment consistent with his education and occupational experience during the time period prior to April 12, 2007.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

The rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND. If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  Then, readjudicate the claims, to include evaluation of the Veteran's PTSD under the rating criteria in effect both before and after November 1996.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


